Case 5:20-cv-03639-EJD Document 1-1 Filed 06/01/20 Page 1 of 3




                   EXHIBIT 1
                  Case 5:20-cv-03639-EJD Document 1-1 Filed 06/01/20 Page 2 of 3




  From:                              Joseph A. Lupica Jr. <jlup47@gmail.com>
  Sent:                              Friday, August 16, 2013 11:32 AM
  To:                                Robert Magielnicki
  Subject:                           Fwd: further information request




  Begin forwarded message:



          From: Laurence Huen <lhuen@telus.net>
          Subject: further information request
          Date: August 16, 2013 10:56:09 AM PDT
          To: "Joseph Lupica, Jr" <ilup47~qmail.com>
          Cc: Laurence Huen <vancouver blue iunior@yahoo.com>

          Joe:

          I would like to respond to your ( Bob’s ) question as follows:


          1: David Shen was appointed as the Vice Chairman of Ningbo Sunny Electronic Co., Ltd. ( a
          Chinese corporation ) on November 23 2001. This is the company’s inception date.
          David resigned this position on July 2005, in order to avoid any concern of conflict of interest after he
          acquired Celestron on April 2005.

          2: Ever since David Shen resignation as the Vice Chairman, he did not hold position of any kind in
          Ningbo Sunny, nor a position in the Board of Director

          3: Peter Ni is a Chinese national and does not hold any nationality of other country.
          ( supplementary information: the acquisition of Meade under review is made through Sunny Optics
          In._£ and Sunny Optics Merger Sub - both companies are Delaware corporation where Peter Ni is
          the sole investor.
             In other word, Peter Ni invests in the acquisition as a sole investor. Ningbo Sunny DID NOT invest
          nor has any thing to do with the acquisition of Meade )

          4: Ningbo Sunny shareholders:
          DONG Yun Xue
          26% ( this 26% was originally own by SHEN Da Gong, older brother of David Shen; David never
          being a shareholder of Ningbo Sunny )
          YING Yi Ping
          45%
          NI Wen Jun




HIGHLY CONFIDENTIAL                                                                                            SMRH-0001063




                                                                                                 TRIAL EXHIBIT 1204.001
                Case 5:20-cv-03639-EJD Document 1-1 Filed 06/01/20 Page 3 of 3

        29% ( Peter Ni )

        5: supplementary information:

         1;
        Sunny Optics Inc and Sunny Optics Merger Sub are both Delaware company and 100% own by
        Peter NI, for purpose of funding the acquisition of Meade and its ensuing
        Surviving corporation upon acquisition.
        2:
        Peter NI is the Chairman and CEO of Ningbo Sunny ( a Chinese corporation )

        I would comment that we need to clarify with the authority that the ongoing inquiry is making an
        impression that Ningbo Sunny is involving in the Meade acquisition which is NOT CORRECT.
        JOC is distracting the issue and making unnecessary fuss on the issue. I am in 100% agreement
        with Will that JOC is using governmental avenue trying to overturn the acquisition when they failed to
        play the fair and square game.

        Please feel free to get in touch with me anytime.

        Laurence




HIGHLY CONFIDENTIAL                                                                                       SMRH-0001064




                                                                                            TRIAL EXHIBIT 1204.002
